NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALTAZAR MARTINEZ LOPEZ,                        No.    19-72829

                Petitioner,                     Agency No. A202-098-033

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Baltazar Martinez Lopez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s decision denying his motion to reopen and reissue a decision.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014). We deny in part and

dismiss in part the petition for review.

      In his opening brief, Martinez Lopez does not make any arguments

challenging the agency’s denial of his motion to reopen as untimely. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the agency’s denial of sua sponte reopening,

where Martinez Lopez has not raised a legal or constitutional error. See Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review

Board decisions denying sua sponte reopening for the limited purpose of reviewing

the reasoning behind the decisions for legal or constitutional error.”); see also Coyt

v. Holder, 593 F.3d 902, 904 n. 1 (9th Cir. 2010) (treating a motion to reissue as a

motion to reopen).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   19-72829